Citation Nr: 0736088	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury. 

2. Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1970 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision, dated in August 2003, of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1. Residuals of a back injury are not currently shown.

2. Asthma was not affirmatively shown to be present during 
service and current asthma, first documented after separation 
from service, is unrelated to a disease, injury, or event of 
service origin. 


CONCLUSIONS OF LAW

1. Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2. Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2002, in February 2003, and in June 
2007.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general effective date provision for the claims and the 
degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the veteran was not notified of the degree 
of disability assignable until after the initial adjudication 
of the claims, the VCAA notice is defective, but as the 
claims of service connection are denied, no disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this timing error.  Sanders v. Nicholson, 457 F.3d 881 (Fed. 
Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and private medical records.  Although VA has not 
conducted medical inquiry in the form of a VA compensation 
examination in an effort to substantiate the claims, 
adjudication of the claims may go forward without such an 
examination because there is no medical evidence that 
establishes that the veteran suffered an event or disease in 
service associated with a back injury or asthma.  Under these 
circumstances, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4). 



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the claimant in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Factual Background 

The service medical records, including the October 1972 
separation examination, are negative for complaint, finding, 
or history of a back injury or asthma.

After service, private records are likewise negative for 
complaint, finding, or history of a back injury. 

As for asthma, after service, private medical records show 
that a history of asthma was noted in December 1998 and a 
clinical finding of asthma was first documented until April 
2001. 

As to the origins or etiology of the asthma, in December 
1998, it was noted that there was long history of asthma, and 
in September 2001, there was a 20 to 25 year history of 
asthma, which would date to 1976. 

Analysis 

Residuals of Back Injury 

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

The evidence of record contains no current diagnosis of 
residuals of a back injury. 

Although the veteran is competent to describe symptoms of an 
injury, that is, symptoms capable of lay observation, he is 
not competent to make a medical diagnosis that is medical in 
nature and not capable of lay observation.  In other words, 
the veteran's assertions that he has the claimed disability 
in written statements to the RO is not competent evidence to 
establish that he actually has the particular disability 
because the claimant is not qualified through education, 
training, or experience to offer a medical diagnosis that is 
not capable of lay observation.  For this reason, the lay 
statements are not competent evidence and must be excluded.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, in the absence of a current diagnosis of 
residuals of a back injury there can be no valid claim of 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Asthma

On the basis of the service medical records, asthma was not 
affirmatively shown to have been present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And although the service medical records do not document 
asthma, in his statements in support of his claim, the 
veteran stated that he was treated for a respiratory problem 
while in Vietnam.  The Board finds that the veteran is 
competent to describe symptoms of an injury or illness and 
his statements are credible.  But as the service medical 
records lack the documentation of the combination of 
manifestations sufficient to identify asthma and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, a history of asthma was noted in December 1998 
and a clinical finding of asthma was first documented in 
April 2001.  In September 2001, there was a 20 to 25 year 
history of asthma, which would date to 1976.



The absence of complaints of asthma from 1972 to 1998, is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  Balancing the lack of complaints of asthma 
for many years after service against the veteran's statements 
of breathing problems since service, the Board finds the 
absence of contemporaneous medical evidence during service 
and for many years after service, more probative of the 
question whether asthma first documented after service is 
related to an injury or disease of service origin based on 
continuity of symptomatology, which opposes rather than 
supports the claim. 

As for service connection based on the initial documentation 
of asthma after service under 38 C.F.R. § 3.303(d), there is 
no competent evidence that associates or links the current 
asthma to an established injury or illness of service origin.

To the extent that the veteran asserts that his asthma is 
related to service, as the etiology or relationship of asthma 
to a specific injury or disease is not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim, that is, evidence provided by a 
person who is qualified through education, training, or 
experience to offer on a medical opinion.  38 C.F.R. 
§ 3.159(a).  For this reason, the Board rejects the veteran's 
statements as competent evidence to substantiate the claim on 
the question of medical causation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).






ORDER

Service connection for residuals of a back injury is denied.

Service connection for asthma is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


